DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-8, 10, 13-14, 16, 21-23, 26, 29-30 and 32-34 are pending
Claims 4, 9, 11-12, 15, 17-20, 24-25, 27-28, 31 and 35-50 are canceled
Claims 3, 5-8, 10, 13-14, 16, 21-23, 26, 29-30 and 32 are currently amended
Claims 1-3, 5-8, 10, 13-14, 16, 21-23, 26, 29-30 and 32-34 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 06/13/2019 and 09/09/2019 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  reference character 108 in FIG. 1 is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 1 states “the inlet reservoir” and instead should state “the liquid inlet reservoir” to maintain consistency.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Lines 1-2 states “the inlet reservoir” and instead should state “the liquid inlet reservoir” to maintain consistency.  Also, line 2 states “along the second flow path” and instead should recite “along the second liquid flow path” to maintain consistency.  Appropriate corrections are required.
Claim 7 is objected to because of the following informalities:  Lines 1-2 states “the inlet reservoir” and instead should state “the liquid inlet reservoir” to maintain consistency.  Also, line 2 states “along the second flow path” and instead should recite “along the second liquid flow path” to maintain consistency.  Appropriate corrections are required.
Claim 10 is objected to because of the following informalities:  Lines 2-3 states “the storage reservoir, wherein” and instead should recite “the liquid storage reservoir, wherein” to maintain consistency.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Lines 2-3 states “with said storage reservoir.” and instead should recite “with said liquid storage reservoir.” to maintain consistency.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 3 states “within the storage reservoir.” and instead should recite “within the liquid storage reservoir.” to maintain consistency.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Lines 1-2 states “the inlet reservoir comprises a sub-region of the storage reservoir.” and instead should state “the liquid inlet reservoir comprises a sub-region of the liquid storage reservoir.” to maintain consistency.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Line 2 states “the storage reservoir and the inlet reservoir is an” and instead should state “the liquid storage reservoir and the liquid inlet reservoir is an” to maintain consistency.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Lines 1-2 states “the storage reservoir” and instead should state “the liquid storage reservoir” to maintain consistency.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  Line 2 states “the storage reservoir” and instead should state “the liquid storage reservoir” to maintain consistency.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  Line 1 states “preparation system according claim 30,” and instead should state “preparation system according to claim 30,” for further clarity.  Also, lines 2-3 states “a volume of liquid from the reservoir to prepare” and instead should state “a volume of liquid from the liquid storage reservoir” to prepare” for further clarity.  Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “a filter receiving portion configured to” on line 5 of claim 1, “a filter is…configured to filter liquid passing” on lines 5-7 of claim 1, “the inlet reservoir is configured to receive a liquid” on lines 1-2 of claim 2, “a circulation device configured to cause liquid to circulate” on lines 1-2 of claim 5, “the inlet reservoir is configured to allow liquid to pass” on lines 1-2 of claim 6, “the inlet reservoir is configured to allow liquid to pass” on lines 1-2 of claim 7, “the filter is configured to allow liquid to filter through” on lines 1-2 of claim 8, “a thermal management device configured to control a temperature of a liquid” on lines 1-2 of claim 10, “wherein the thermal management device is configured to manage the temperature of liquid passing” on lines 3-4 of claim 10, “a temperature monitor configured to generate data” on line 2 of claim 16, “one or more controllable valves, configured to be controlled so as to dispense” on lines 2-3 of claim 29, “A beverage preparation system according to claim 30, configured to dispense a beverage preparation ingredient and a volume of liquid” on lines 1-2 of claim 32, “a mixing assembly configured to mix the beverage preparation ingredient” on lines 1-2 of claim 33, and “A beverage preparation system according to claim 33, further configured to dispense said mixed beverage into a vessel.” on lines 1-2 of claim 34.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10, 13-14, 16, 21-23, 26, 29-30 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a filter” on line 5.  It is unclear whether Applicant is referring to the same filter as recited earlier on line 5 of claim 1, or a different filter.  Claims 2-3, 5-8, 10, 13-14, 16, 21-23, 26, 29-30 and 32-34 are also rejected since these claims depend on claim 1.
Claim 8 recites the limitation "the effect of gravity.” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "indicative of a temperature of liquid” on lines 2-3.  It is unclear whether Applicant is referring to the same temperature of liquid as recited on line 2 of claim 10, or a different temperature.
Claim 26 recites the limitation "wherein the storage reservoir is separable at least one other component of the system.” on lines 1-2.  It is unclear and confusing what Applicant is trying to claim.
Claim 30 recites the limitation "A beverage preparation system” on line 1.  It is unclear whether Applicant is referring to the same ‘a beverage preparation system’ as recited on line 1 of claim 1, or a different beverage preparation system.  Claims 32-34 are also rejected since these claims depend on claim 30.
Claim 32 recites the limitation "A beverage preparation system” on line 1.  It is unclear whether Applicant is referring to the same ‘a beverage preparation system’ as recited on line 1 of claim 1, or a different beverage preparation system.  Claims 33-34 are also rejected since these claims depend on claim 32.
Claim 33 recites the limitation "A beverage preparation system” on line 1.  It is unclear whether Applicant is referring to the same ‘a beverage preparation system’ as recited on line 1 of claim 1, or a different beverage preparation system.  Also, claim 33 recites the limitation “the dispensed liquid” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 34 is also rejected since this claim depends on claim 33.
Claim 34 recites the limitation "A beverage preparation system” on line 1.  It is unclear whether Applicant is referring to the same ‘a beverage preparation system’ as recited on line 1 of claim 1, or a different beverage preparation system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10, 13-14, 16, 21-23, 26, 29-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Farris (U.S. 2008/0190374 A1).

Regarding Claim 1:
Farris teaches a system for filtering liquid (see FIGS. 1-3, a watering system 10) (see paragraphs 22-23 and 53) comprising:
a liquid storage reservoir for storing a liquid (see FIGS. 1-3, a basin 14) (see paragraph 53);
a liquid inlet reservoir (see FIG. 2, top portion of elevated container 16 further including opening 36) (see paragraph 67),
a filter receiving portion (see FIG. 3, lower portion of elevated container 16) configured to receive a filter (see FIG. 3, one or more filter elements 62), such that, in use, a filter is provided between said liquid inlet reservoir and said liquid storage reservoir and is, in use, configured to filter liquid passing from the liquid inlet reservoir to the liquid storage reservoir along a first liquid flow path (see paragraph 67);
a second liquid flow path from the liquid inlet reservoir to the liquid storage reservoir which by-passes said filter (see FIG. 3, an overflow port 30) (see paragraph 70).
Although Farris teaches a system for filtering liquid for pets, one may interpret that Farris does not explicitly teach a system for use in a beverage preparation system.  However, this claim limitation is merely intended use of a system for filtering liquid and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Farris to be capable for use with a beverage preparation system (see paragraphs 22-23 and 53).

Regarding Claim 2:
Farris teaches a system according to claim 1, wherein the inlet reservoir is configured to receive a liquid to be filtered (see FIG. 2, top portion of elevated container 16 further including opening 36) (see paragraph 67).

Regarding Claim 3:
Farris teaches a system according to claim 1, further comprising:
an outlet of the liquid storage reservoir (see FIG. 2, an intake filter 28) (see paragraph 57) and
an inlet to the liquid inlet reservoir (see FIG. 2, top portion of elevated container 16 further including opening 36) (see paragraph 67);
wherein a liquid circulation path is defined from said outlet to said inlet (see FIG. 2, outlet line 60) (see paragraphs 66-67).

Regarding Claim 5:
Farris teaches a system according to claim 3, further comprising a circulation device configured to cause liquid to circulate along the liquid circulation path from the outlet to the inlet (see FIG. 2, a pump 50) (see paragraph 62).

Regarding Claim 6:
Farris teaches a system according to claim 1, wherein the inlet reservoir is configured to allow liquid to pass along the second flow path if an inlet flow rate exceeds a filter flow rate (see paragraphs 64, 70, 74 and 90-91).

Regarding Claim 7:
Farris teaches a system according to claim 1, wherein the inlet reservoir is configured to allow liquid to pass along the second flow path if an inlet reservoir liquid level exceeds a predetermined inlet reservoir liquid level (see paragraphs 64, 70, 74 and 90-91).

Regarding Claim 8:
Farris teaches a system according to claim 1, wherein the filter is configured to allow liquid to filter through the filter along the first liquid flow path under the effect of gravity (see paragraph 68).

Regarding Claim 10:
Farris teaches a system according to claim 3, further comprising a thermal management device configured to control a temperature of a liquid contained within the storage reservoir (see FIG. 3, a cooling unit 80), wherein the thermal management device is configured to manage the temperature of liquid passing along the liquid circulation path (see paragraphs 86-89).

Regarding Claim 13:
Farris teaches a system according to claim 10, wherein the thermal management device is provided external to, but in fluid communication with said storage reservoir (see FIG. 3, a cooling unit 80) (see paragraphs 86-89).

Regarding Claim 14:
Farris teaches a system according to claim 10, wherein the thermal management device comprises a Peltier element (see FIG. 3, a cooling unit 80) (see paragraphs 86-89).

Regarding Claim 16:
Farris teaches a system according to claim 10, further comprising a temperature monitor configured to generate data indicative of a temperature of liquid within the storage reservoir (see FIG. 3, a cooling unit 80) (see paragraphs 86-89).

Regarding Claim 21:
Farris teaches a system according to claim 1, wherein the inlet reservoir comprises a sub-region of the storage reservoir (see FIGS. 1-3).

Regarding Claim 22:
Farris teaches a system according to claim 1, wherein the filter is removable (see FIG. 3, one or more filter elements 62) (see paragraphs 67 and 70).

Regarding Claim 23:
Farris teaches a system according to claim 1, wherein at least one of the storage reservoir and the inlet reservoir is an insulated reservoir (see paragraphs 86 and 101).

Regarding Claim 26:
Farris teaches a system according to claim 1, wherein the storage reservoir is separable at least one other component of the system (see paragraph 54).

Regarding Claim 29:
Farris teaches a system according to claim 3, further comprising one or more controllable valves, configured to be controlled so as to dispense a liquid from the liquid storage reservoir (see paragraph 64).

Regarding Claim 30:
Farris teaches a beverage preparation system comprising a filtration system according to claim 1, wherein the storage reservoir is for storing a liquid for beverage preparation (see FIGS. 1-3, a watering system 10) (see paragraphs 22-23 and 53).
Although Farris teaches a system for filtering liquid for pets, one may interpret that Farris does not explicitly teach a system for use in a beverage preparation system.  However, this claim limitation is merely intended use of a system for filtering liquid and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filter system of Farris to be capable for use with a beverage preparation system (see paragraphs 22-23 and 53).



Regarding Claim 32:
Farris teaches a beverage preparation system according to claim 30, configured to dispense a beverage preparation ingredient and a volume of liquid from the reservoir to prepare a beverage (see FIGS. 1-3, a watering system 10) (see paragraph 84).

Regarding Claim 33:
Farris teaches a beverage preparation system according to claim 32, further comprises a mixing assembly configured to mix the beverage preparation ingredient with the dispensed liquid to form a mixed beverage (see FIGS. 1-3, a watering system 10) (see paragraph 84).

Regarding Claim 34:
Farris teaches a beverage preparation system according to claim 33, further configured to dispense said mixed beverage into a vessel (see FIGS. 1-3, a watering system 10) (see paragraph 84).


Other References Considered
Hersey et al. (U.S. 2008/0277326 A1) teaches a filtration system including a storage reservoir, an inlet compartment, an outlet compartment, a first flow path connecting from the inlet compartment to the outlet compartment, and a second flow path that bypasses, and filters.

Skalski et al. (U.S. 2010/0154649 A1) teaches a liquid flow control and beverage preparation system.

Roberson (U.S. 2001/0012448 A1) teaches a system and method for preparing formula with a dispensing and filtering system.

Cote (U.S. 2002/0130140 A1) teaches a beverage dispenser.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773